UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6572


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


WILLIAM JACKIE PEARSON,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Shelby.    Lacy H. Thornburg,
District Judge. (4:98-cr-00015-LHT-1)


Submitted:    July 21, 2009                 Decided:   August 12, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron Edmund Michel, Charlotte, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William      Jackie   Pearson   appeals    the   district       court’s

order denying his motion for reduction of sentence, 18 U.S.C.

§ 3582(c)(2) (2006).        We have reviewed the record and find no

reversible     error.       Accordingly,     we   deny      the     motion     for

appointment of counsel and affirm for the reasons stated by the

district court.         United States v. Pearson, No. 4:98-cr-00015-

LHT-1 (W.D.N.C. filed Mar. 26, 2009, entered Mar. 27, 2009).                   We

dispense     with   oral    argument   because       the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2